
	

114 S2635 IS: Coast Guard Icebreaker Recapitalization Act
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2635
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2016
			Ms. Cantwell (for herself, Mr. Sullivan, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To enhance the ability of the United States to carry out icebreaking in the polar regions and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Coast Guard Icebreaker Recapitalization Act.
 2.DefinitionsIn this Act: (1)Appropriate committees of CongressThe term appropriate committees of Congress means the following:
 (A)The Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate.
 (B)The Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives.
 (2)Polar SeaThe term Polar Sea means the Coast Guard Cutter Polar Sea (WAGB–11).
 (3)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of the department in which the Coast Guard is operating. 3.Authority for polar icebreaker reconstruction (a)In generalThe Secretary is authorized to carry out design and construction activities to extend, for 7 to 10 years, the service life of the Polar Sea.
 (b)Authority for advance procurementThe Secretary is authorized to enter into one or more contracts for advance procurement associated with the activities described in subsection (a), including procurement of systems and equipment.
 (c)Interagency financingThe Secretary is authorized to participate in interagency financing, including receiving appropriated funds from other agencies or departments of the United States, to carry out this section.
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $150,000,000 to carry out this section. 4.Polar icebreaker recapitalization plan (a)RequirementNot later than 90 days after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of the Navy, shall submit to the appropriate committees of Congress, a detailed recapitalization plan to meet the 2013 Department of Homeland Security Mission Need Statement.
 (b)ContentsThe plan required by subsection (a) shall— (1)detail the number of heavy and medium polar icebreakers required to meet Coast Guard statutory missions in the polar regions;
 (2)identify the vessel specifications, capabilities, systems, equipment, and other details required for the design of heavy polar icebreakers capable of fulfilling the mission requirements of the Coast Guard and the Navy, and the requirements of other agencies and departments of the United States, as the Secretary determines appropriate;
 (3)list the specific appropriations required for the acquisition of each icebreaker, for each fiscal year, until the full fleet is recapitalized;
 (4)describe any polar icebreaking capacity gaps that may arise based on the current fleet and current procurement outlook; and
 (5)describe any additional polar icebreaking gaps due to any further delay in procurement schedules. 5.GAO report on international icebreaker funding models (a)RequirementNot later than 6 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on international funding models used to sustain the icebreaking fleets of the governments of foreign countries, including icebreaking escort and maritime transportation funding and services in the polar regions or other areas requiring icebreaking activity by a vessel owned by a foreign government.
 (b)ContentsThe report required by subsection (a) shall include— (1)an analysis of how icebreaking activity carried out by the governments of foreign countries is used for activities that benefit the private, academic, and transportation sectors;
 (2)an overview and analysis of the fees used to compensate governments for icebreaking escorts or maintenance of maritime routes;
 (3)the barriers such fees are currently posing or may pose to commercial activities in the polar regions;
 (4)the effectiveness of such fees in funding construction and maintenance of icebreaking vessels owned and operated by the governments of foreign countries; and
 (5)policy recommendations for the sustained funding of polar icebreaking vessels owned by the United States Government including potential funding models to fund the Coast Guard icebreaking fleet.
				
